Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 04/07/21 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1, 8, 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4, 7-9, 11, 14-16, 18, 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hubrecht et al. (US 2003/0117405) in view of Hong et al. (US 2005/0122338) in view of Borac (US 2002/0154115) in view of Gimby et al. (US 7,400,325).
Regarding claim 1, Hubrecht et al. (hereinafter Hubrecht) discloses a processor (Hubrecht, [0058], “platform 20 may be implemented with a personal desktop computer or laptop with an Intel Pentium III, 350 MHz or higher-class central processing unit (CPU), such as 500 MHz or higher CPU”) comprising:
execution circuitry to execute tessellation control instructions to identify one or more back-facing primitives in the plurality of primitives to cause the back-facing primitive to be culled prior 
tessellation circuitry to tessellate one or more of the primitives other than the back-facing primitives determined by the execution circuitry to generate tessellated primitives (Hubrecht, [0112], “graphics system 24 may perform dynamic tessellation operations (step S.24).  In particular, for dynamic tessellation elements that are in the view frustum and not occluded, graphics system 24 determines a tessellation level for rendering each object”);
though Hubrecht teaches each primitive of a plurality of primitives in a graphics scene (Hubrecht, [0092], “Such models of complex environments typically include data for describing primitives (such as points, lines, polygons, polyhedra and/or free-form surfaces) that define the shape of components of an object”. In addition, in paragraph [0102], “FIG. 7 illustrates an exemplary run-time pipeline for providing interactive displays of complex virtual environments”); Hubrecht does not expressly disclose “determine a tessellation factor for each primitive of a plurality of primitives”;
Hong et al. (hereinafter Hong) discloses “determine a tessellation factor for each primitive of a plurality of primitives” (Hong, [0023], “During the first-pass processing, a compressed z-buffer is formed 
Hong discloses “identify one or more back-facing primitives in the plurality of primitives and to responsively set the tessellation factor for each back-facing primitive to a first value” (Hong, [0024], “This primitive mask may be contained within a single bit or byte of information, and indicates whether any part of the primitive is visible… the primitive may be deemed to be not visible if it is determined to be a back-facing primitive.  Consistent with the concepts and teachings of the invention, other situations may likewise be indicative of non-visible primitives, and may be factored into the processing for generating the primitive masks”).
And Hong discloses “execute a fragment shader to perform shading operations on pixels to generate shaded pixels” (Hong, [0039], “pixel information is passed to the pixel shader (224) for convention pixel shading processing”).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to perform Hubrecht’s culling and tessellation operations using Hong’s primitive mask which indicates whether all pixels of the primitive are hidden from view, as it could be used to achieve the predictable results of determine a tessellation factor for each primitive of a plurality of primitives in a graphics scene, identify one or more back-facing primitives in the plurality of primitives and to responsively set the tessellation factor for each back-facing primitive to a first value to cause the back-facing primitive to be culled prior to tessellation, tessellate one or more of the primitives other than the back-facing primitives in accordance with the tessellation factors and execute a fragment shader to perform shading operations on pixels generated from the tessellated primitives to generate shaded pixels. The motivation for doing so would have been improving the efficiency of graphics processing within a graphics pipeline.

Borac discloses specify a granularity at which each primitive is to be tessellated (Borac, [0021], “a subdivision surface is initially defined by a mesh at a particular degree of granularity or fineness.  Using one of several methodologies, the mesh can be refined through a series of levels of increasing subdivision levels, with the subdivision surface being the limit as the subdivision level approaches infinity.  In the following, the each mesh level will be identified an index, with one mesh level being identified by index "j" and the next higher subdivision level mesh being identified by index "j+1."”).
It would have been obvious to a person of ordinary skill in the art to use the concept of Borac’s defined by a mesh at a particular degree of granularity or fineness to specify Hubrecht as modified by Hong’s tessellation factor. The motivation for doing so would have been generation of smooth feature lines on subdivision surfaces representing surfaces of objects.
Furthermore, Hubrecht teaches generate a set of tessellated primitives (Hubrecth, [0112], “for dynamic tessellation elements that are in the view frustum and not occluded, graphics system 24 determines a tessellation level for rendering each object”); though Hubrecht as modified by Hong with the same motivation from claim 1 teaches a vertex shader (Hong, [0009], “passed to a vertex shader 16”); Hubrecht as modified by Hong and Borac does not expressly disclose “generate one or more bounding volumes for the tessellated primitives, the bounding volumes subject to a culling process to cull one or more of the tessellated primitives contained in the bounding volumes to generate a second set of tessellated primitives”;
Gimby et al. (hereinafter Gimby) discloses generate one or more bounding volumes for primitives (Gimby, col 8. 4-5, “bounding box culling 330 discards primitives that fall between sub-pixel image samples”). 

Therefore, it would have been obvious to a person of ordinary skill in the art to use the concept of Gimby’s bounding box culling to cull Hubrecht’s set of tessellated primitives, as it could be used to achieve the predictable result of generate one or more bounding volumes for the tessellated primitives, the bounding volumes subject to a culling process to cull one or more of the tessellated primitives contained in the bounding volumes to generate a second set of tessellated primitives. The motivation for doing so would have been reducing the bandwidth requirements for communicating vertices and associated attributes, and to improve rendering performance.
Regarding claim 2, Hubrecht teaches the set of tessellated primitives; Hubrecht as modified by Hong with the same motivation from claim 1 discloses rasterization circuitry to rasterize the primitives to generate the pixels (Hong, [0035], “The vertex shader 116 and rasterizer 118 perform conventional vertex shading and rasterization operations on this current primitive”).
Hubrecht as modified by Hong, Borac, and Gimby with the same motivation from claim 1 discloses second set of primitives (Gimby, col 8. 10-17, “Bounding box culling 330 associates a bounding box 480 with the primitive 450.  The bounding box 480 covers the primitive 450.  Bounding box culling 330 determines if the bounding box 480 contacts any sample points.  If the bounding box 480 does not contact any sample point, then it follows that the associated primitive 450 does not contact any sample points either, and thus the primitive 450 can be discarded”).
Regarding claim 4, Hubrecht discloses depth testing circuitry to compare one or more of the pixels with data in a depth buffer to identify visible pixels and to discard invisible pixels (Hubrecht, [0196], “depth or z buffering which enable the graphics card to determine, on a pixel-by-pixel basis, which elements or objects are closer to the viewer position so that occluded pixels of elements or objects are not displayed”).
Regarding  claim 7, Hubrecht as modified by Hong with the same motivation from claim 1 discloses execute a vertex shader to process vertex coordinate data for vertices associated with the tessellated primitives (Hong, [0027], “the vertex shader 116, in the first pass, operates only on the location information to perform the various transformations”).
Regarding claim 8, Hubrecht discloses a method (Hubrecht, [0051], “methods may be implemented, according to embodiments of the invention, to render complex virtual environments representing, for example, building complexes, industrial plants, offshore platforms, and other facilities or environments”).
The steps recite in claim 8 are similar in scope to the functions recited in claim 1 and therefore are rejected under the same rationale.
Regarding claim 9, claim 9 recites method step that is similar in scope to the function recited in claim 2 and therefore is rejected under the same rationale.
Regarding claim 11, claim 11 recites method step that is similar in scope to the function recited in claim 4 and therefore is rejected under the same rationale.
Regarding claim 14, claim 14 recites method step that is similar in scope to the function recited in claim 7 and therefore is rejected under the same rationale.
Regarding claim 15, Hubrecht discloses a non-transitory machine-readable medium having program code stored thereon which, when executed by a machine, causes the machine to perform the operations (Hubrecht, [0013], “The computer program product may include a computer readable 
The steps recite in claim 8 are similar in scope to the functions recited in claim 1 and therefore are rejected under the same rationale.
Regarding claim 16, claim 16 recites program code stored on a machine-readable medium that is similar in scope to the function recited in claim 2 and therefore is rejected under the same rationale.
Regarding claim 18, claim 18 recites program code stored on a machine-readable medium that is similar in scope to the function recited in claim 4 and therefore is rejected under the same rationale.
Regarding claim 21, claim 21 recites program code stored on a machine-readable medium that is similar in scope to the function recited in claim 7 and therefore is rejected under the same rationale.

Claims 3, 6, 10, 13, 17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hubrecht et al. (US 2003/0117405) in view of Hong et al. (US 2005/0122338) in view of Borac (US 2002/0154115) in view of Gimby et al. (US 7,400,325), as applied to claims 1-2, 8-9, and 15-16, in further view of Nystad (US 2009/0195552).
Regarding claim 3, Hubrecht teaches pixel (Hubrecht, [0196], “depth or z buffering which enable the graphics card to determine, on a pixel-by-pixel basis, which elements or objects are closer to the viewer position so that occluded pixels of elements or objects are not displayed”); Hubrecht as modified by Hong, Borac, and Gimby does not expressly disclose “using a plurality of samples”; 
Nystad discloses “using a plurality of samples” (Nystad, [0017], “FIG. 2 illustrates the supersampling process.  In the example shown in FIG. 2, four sample points are determined for each pixel in the display and separate colour samples are taken for each sample point during the rendering process”).

Regarding claim 6, Hubrecht teaches the tessellated primitives; Hubrecht as modified by Hong, Borac, Gimby and Nystad with the same motivation from claim 3 discloses associate one or more of the primitives with a plurality of image tiles, each of the image tiles comprising a rectangle with a specified number of contiguous fragments (Nystad, [0074], “tile-based rendering system where separate parts (tiles) of the image (such as 16x16 pixel tiles) are rendered in turn and then combined to display the final image”. In addition, in paragraph [0077], “In this case the sets of sampling points will be the same for each fragment”), wherein each primitive is to be associated with one or more of the image tiles which it overlaps (Nystad, Fig. 3).
Regarding claim 10, claim 10 recites method step that is similar in scope to the function recited in claim 3 and therefore is rejected under the same rationale.
Regarding claim 13, claim 13 recites method step that is similar in scope to the function recited in claim 6 and therefore is rejected under the same rationale.
Regarding claim 17, claim 17 recites program code stored on a machine-readable medium that is similar in scope to the function recited in claim 3 and therefore is rejected under the same rationale.
Regarding claim 20, claim 20 recites program code stored on a machine-readable medium that is similar in scope to the function recited in claim 6 and therefore is rejected under the same rationale.

Claims 5, 12, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hubrecht et al. (US 2003/0117405) in view of Hong et al. (US 2005/0122338) in view of Borac (US 2002/0154115) in view of Gimby et al. (US 7,400,325), as applied to claims 1, 8, and 15, in further view of Deering (US 2003/0011618).
Regarding claim 5, Hubrecht teaches the pixels prior to display (Hubrecht, [0196], “depth or z buffering which enable the graphics card to determine, on a pixel-by-pixel basis, which elements or objects are closer to the viewer position so that occluded pixels of elements or objects are not displayed”); Hubrecht as modified by Hong, Borac, and Gimby does not expressly disclose “blending circuitry to perform alpha blending on the pixels”;
Deering discloses “blending circuitry to perform alpha blending on pixels” (Deering, [0218], “Alpha blending is a technique that controls the transparency of an object”. Figs. 2 and 3).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of Deering’s alpha blending technique in the interactive graphical display system, as taught by Hubrecht as modified by Hong. The motivation for doing so would have been allowing realistic rendering of translucent surfaces.
Regarding claim 12, claim 12 recites method step that is similar in scope to the function recited in claim 5 and therefore is rejected under the same rationale.
Regarding claim 19, claim 19 recites program code stored on a machine-readable medium that is similar in scope to the function recited in claim 5 and therefore is rejected under the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272 - 7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.